O’Brien, S.
In this discovery proceeding the administratrix seeks to compel the firm of J. P. Morgan & Co. to turn over to the estate the sum of $6,000 which the respondent admittedly collected as insurance on the life of the decedent under a policy of group insurance carried for the benefit of its employes. The beneficiary designated in the policy is “ J. P. Morgan & Company, as trustee,” and the death benefit was paid to the respondent company as designated in the policy of insurance. There is no claim that the fund in question will be used for the respondent’s own benefit. I hold that the contract between the insurance company and the respondent is a valid one, and that this court is without power to grant the relief sought by the petitioner in this proceeding. (Matter of Thomas, 235 App. Div. 450; Matter of Campbell, 145 Misc. 389.) Under the facts and circumstances presented it is clear that the petitioner has no right to the fund. The insurance was *152intended to be for the benefit of the employees of the respondent and neither the decedent nor his estate had any pecuniary interest in the fund in question. It appears, however, that in his lifetime the decedent designated in writing some of his next of kin as the persons he desired to be benefited by the insurance. While such designation may not, under the terms of the policy, be binding on the respondent company, it would seem under the circumstances that the purpose of the group insurance would best be served by carrying out the decedent’s wishes.
Submit order on notice dismissing the discovery proceeding.